internal_revenue_service number release date index number ------------------------------------------------- ------------------------------------------------------------ -------------------------------------- ------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc tege eb hw plr-115347-13 date date legend taxpayer ------------------------------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------------------------- --------------------- ------------------------------------------------------------------ state statute dear ------------------ this is in reply to a letter dated date requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment under sec_104 of the internal_revenue_code code of certain disability retirement and death_benefits provided to public employees and their survivors under the statute taxpayer is responsible for oversight and administration of separate retirement plans for public employees - state-wide retirement plans and local retirement plans - established under and governed by the statute and regulations the retirement plans are qualified under sec_401 of the code the taxpayer is responsible for general oversight administration and day-to-day operation of the retirement plans that operate plr-115347-13 under the same governing document the statute and under regulations promulgated by the taxpayer generally all full-time employees working in the public sector of state who meet the applicable eligibility requirements are covered by and members of the retirement plans under the statute participation in the retirement plans is a condition_of_employment for eligible employees in addition the statute requires eligible employees participating in the retirement plans that require employee contributions to make the required contributions as a condition_of_employment the retirement plans provide retirement disability and death_benefits to eligible members and beneficiaries these benefits are calculated based on the formula that applies to each retirement_plan under the statute and is generally based on the participant’s job classification compensation years of creditable service type of benefit and form of payment section of the statute provides that ordinary disability benefits are payable to members in service who become disabled outside the performance of their duties ie non-duty related section of the statute provides that accidental disability benefits are payable to an eligible member in service who before attaining the maximum age for the member’s job classification is unable to perform the essential duties of his job by reason of a personal injury sustained or a hazard undergone as a result of his duties ie duty- related section further limits accidental disability benefits to members whose disability is likely to be permanent is due to a personal injury sustained or a hazard undergone as a result of and while in the performance of his duties at some definite place and definite time incurred on or after the date the individual becomes a member of the relevant retirement_plan or under certain circumstances prior to such date and is without serious and willful misconduct on the member’s part sections and of the statute require a member who makes an application_for accidental disability benefits to undergo a medical examination by a medical panel and for the medical panel to submit its findings to the taxpayer the medical panel is charged with reviewing pertinent facts and written and oral evidence and making a determination of the member’s disability in the case of a member who has made application_for accidental disability benefits the medical panel must determine whether the disability was incurred in the line of duty and whether the disability might be the natural and proximate result of the accident or hazard undergone on account of the member’s duties the taxpayer’s regulations set forth the presumptions that apply with respect to specified injuries illnesses or causes of death that are determined to have been suffered in the line of duty sections 94a and 94b of the statute provide that these presumptions are rebuttable accordingly pursuant to the rules the taxpayer is required to determine whether the presumptions apply whether other factors might have contributed to the disability claimed by the member and whether any event other than the accident or plr-115347-13 hazard upon which the disability is claimed might have contributed to the disability claimed sections and of the statute provide that a member who the taxpayer determines to be eligible for accidental disability retirement shall be entitled to an accidental disability retirement benefit equal to the sum of an annual annuity that is the actuarial equivalent of a lifetime annuity based on the member’s accumulated regular contributions an annual pension equal to of the member’s regular annual compensation at the time the disability was sustained or the hazard was undergone and a fixed supplemental dependent allowance for certain surviving unmarried children of a member a member may elect to receive the aggregate accidental disability retirement benefit provided by sections and of the statute under any of the three payment options - option a b or c - available for normal retirement option c generally provides the member with a lifetime benefit based on the member’s aggregate allowance and survivor benefit equal to two-thirds of the yearly amount_paid to the member during the member’s lifetime payable to the member’s surviving beneficiary the statute provides certain specified death_benefits generally in lieu of the death_benefit under the applicable_payment option to the beneficiary of a deceased member whose retirement is due to a disability retirement section of the statute provides for an accidental death_benefit which is payable in the event a member dies as a result of an injury incurred in the course of the performance of his duties or if a retiree dies as the natural or proximate result of the cause for which he retired ie duty-related the amount of the allowance under section consists of the amount of any accumulated total deductions credited to the member’s account return of accumulated deductions to beneficiary and an allowance to consist of a yearly amount of pension equal to of the annual rate of compensation of such member on the date such injury was sustained or such hazard was undergone section of the statute establishes a death_benefit payable upon a police officer firefighter or correction officer being killed in the line of duty the surviving_spouse of such police officer firefighter or correction officer is paid an annual amount of pension equal to the amount of salary which would have been paid to such member had he continued in service in the position held at the time of death upon the death of the spouse eligible dependent_children are entitled to of the pension also if there is any surviving child of such deceased member the child shall receive an annual fixed amount in addition if the member was a member of a contributory retirement_plan the accumulated total deduction credited to his account shall be paid in one sum sec_101 of the statute provides the surviving_spouse of a deceased member who retired due to ordinary disability under section or accidental disability under section with an annual death_benefit equal to a certain dollar amount depending on the retirement plr-115347-13 plan that covered the deceased member at the time of death the death_benefit provided under sec_101 is in lieu of any other benefit to which the surviving_spouse would be entitled under the statute thus a surviving_spouse could not receive an option c death_benefit provided under sections and in addition to the annual death_benefit provided under sec_101 sec_102 of the statute provides that the state legislature based on the report of the taxpayer’s actuary shall make an annual determination of whether benefits paid will receive a cost-of-living adjustment cola for the year sec_103 of the statute provides each local retirement board with the option of granting a cost-of-living adjustment under the retirement_plan governed by that local board cost-of-living adjustments for the year apply with respect to all retirement benefits pension or annuities paid to a member spouse or beneficiary under the applicable_retirement_plan sec_104 of the code excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 of the income_tax regulations provides that the exclusion from income of amounts described in sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee this exclusion however is not available and does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness in revrul_80_44 1980-c b a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludible from gross_income revrul_80_44 also holds that benefits of the surviving_spouse which are a continuation of the employee’s benefits are excludible under sec_104 of the code in the same percentage as the employee’s benefits were excludible revrul_80_84 1980_1_cb_35 considered sec_183 of a los angeles california statute that provided benefits to survivors when any member of the fire or police department shall die after retirement or while eligible for retirement from such department on account of years_of_service the ruling concluded that benefits paid to employees’ survivors may qualify as paid under a statute in the nature of a workmen’s plr-115347-13 compensation act where those benefits are a mere continuation of employees’ sec_104 benefits in revrul_85_104 1985_2_cb_52 the service considered a statute under which the participants who were disabled due to work-related injury or sickness receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the service concluded that an amount up to the percentage of base salary specified by the statute would be excludible from the participant’s gross incomes under sec_104 of the code but that any excess computed on the basis of length of service would not be excludible under sec_104 accordingly based on the information submitted and representations made and authorities cited above we conclude as follows ordinary disability retirement benefits paid under section of the statute to a member who suffers a disability outside the performance of duty will be considered taxable_income to the member subject_to basis recovery accidental disability retirement benefits paid under section of the statute to a member who incurs a disability through the performance of duty shall not be considered gross_income to the recipient under sec_104 of the code but only to the extent the benefits paid do not exceed of the member’s regular annual compensation at the time of disability in addition any fixed supplemental dependent allowance will not be considered gross_income under sec_104 of the code survivor benefits that are paid under sec_101 of the statute to survivors of a member who at the time of death was receiving an accidental disability retirement benefit under section of the statute shall not be considered gross_income to the recipient under sec_104 of the code joint and survivor benefits under option c of sections and of the statute paid to a survivor of an accidental disability retiree that does not exceed of the member’s regular annual compensation at the time of disability shall not be considered gross_income under sec_104 of the code in addition the fixed supplemental dependent allowance will not be considered gross_income under sec_104 of the code accident disability retirement benefits paid under section of the statute or option c and survivor benefits paid under section of the statute where the determination of the disability or death being duty-related was based upon the provisions of sections 94a or 94b shall not be considered gross_income to the recipient under sec_104 of the code but only to the extent the benefits paid do not exceed of the member’s regular annual compensation at the time of disability in addition the amount of any fixed plr-115347-13 supplemental dependent allowance will not be considered gross_income under sec_104 of the code survivor benefits paid under section of the statute to the survivors of members or retirees who die as the natural and proximate result of a personal injury sustained or a hazard undergone while in the performance of duties shall not be considered gross_income under sec_104 of the code but only the extent the amount does not exceed of the annual rate of compensation of such member survivor benefits paid under section to survivors of members who die as a result of the performance of duty will not be considered gross_income to the recipient under sec_104 of the code but only to the extent the benefit to the surviving_spouse does not exceed the amount of the salary which would have been paid to the decease member had he remained in service or upon the death of the spouse the amount payable to eligible dependent_children but only to the extent benefits paid do not exceed of the member’s pension or the annual fixed amount to any eligible dependent_child annual cost-of-living adjustments colas paid under sec_102 and sec_103 of the statute will not be considered gross_income to the recipient to the same extent that the underlying duty-related disability retirement payments or survivor benefits are not considered gross_income to the recipient under sec_104 of the code no opinion is expressed or implied concerning the federal tax consequences under any other provision of the code or regulations or statute other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
